fjj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date april2 employer number contact person number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_50l c of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 ofthe code donors can't deduct contributions to you under sec_170 ofthe code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 ofthe code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c -no protest letter4038 rev catalog number fit irs department of the treasury internal_revenue_service p o box cincinnati oh legend b date c state d town f survey section dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_50l a of the internal_revenue_code code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the organizational_test provided in sec_501 of the code no for the reasons set forth below do you meet the operational_test provided in sec_501 of the code no for the reasons set forth below does your operation provide private benefit to your members in a manner that precludes exemption under sec_501 of the code yes for the reasons set forth below facts you were formed as a corporation on b in the state of c your organizational document states your purpose is to provide vehicular and pedestrian access over the entity's easement to its members for social purposes in order to fulfill your purpose you intend to acquire a road easement and construct a road on the easement the road will be private and access to the road will be restricted to your members you will also maintain the road for the benefit of your members in order to become one of your members one must own property in don f all members will be charged and must pay a road construction maintenance initiation fee and other assessments to maintain the road members will meet annually for road easement social purposes your governing body will consist of members only you provided no actual or proposed financial data but indicated that all income will come from membership assessments and all expenses will be for maintenance of the road and social purposes law sec_50l c of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 50l c -1 a l of the income_tax regulations regulations states that in order to qualify under sec_50l c of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 ofthe regulations states that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1 c -1 d ii of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_69_175 1969_1_cb_149 -a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members' children served a private rather than a public interest and did not qualify for exemption under sec_501 of the code revrul_75_286 1975_2_cb_210 -a nonprofit organization with membership limited to the residents and business operators within a city block and formed to preserve and beautify the public areas in the block thereby benefiting the community as a whole as well as enhancing the members' property rights will not qualify for exemption under sec_50l c of code by enhancing the value ofthe roadway sections abutted by property of its members the organization is enhancing the value of its members' property rights the restricted nature of its membership and the limited area in which its improvements are made indicate that the organization is organized and operated to serve the private interests of its members within the meaning of sec_1 c -1 d l ii of the regulations in 46_tc_47 the court considered a collective organization created to dredge waterways the majority of the funds for this activity came from owners of property adjacent to the waterways the court found that the primary beneficiaries were the adjacent property owners any benefit to the general_public because the dredged waterways would be a safe_harbor for boats during a storm was secondary therefore the organization was not exempt because of the significant private benefit provided application of law you are not organized and operated exclusively for any specific exempt_purpose therefore you do not meet the standards of exemption under sec_501 of the code letter rev catalog number 47630w your organizational document does not limit your purpose to one that is exclusively exempt in nature as required by sec_1 c -l b l iv of the regulations rather your purpose is to benefit your membership by providing exclusive access to a road you construct therefore you fail to meet the organizational_test under sec_1_501_c_3_-1 ofthe regulations you also fail to meet the operational_test under sec_1_501_c_3_-1 ofthe regulations per sec_1_501_c_3_-1 of the regulations an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it your operations are for the benefit of your members you intend to acquire a road easement and construct a road on the easement and access to the road will be restricted to your members like the organization in revrul_69_175 you are formed specifically to provide a benefit to your members your membership is limited to individuals living in d on f and only members will be allowed access to the public road over the private easement similar to the organization in revrul_75_286 your membership is restricted and the area you will enhance and maintain is limited to a road abutting the members' properties by operating in this manner you are enhancing your members' property rights and serving their private interests as noted in the rulings this is contrary to exemption under sec_501 of the code additionally you are like the organization in ginsberg v commissioner your funds come from your members whose property is adjacent to the road the road will be private and access to the road will be restricted to your members therefore your activities result in significant private benefit there is no public benefit resulting from your activities conclusion you do not meet the organizational or operational tests under sec_501 ofthe code further the facts show the private benefit afforded your membership precludes exemption accordingly we find that you do not meet the standards of exemption under sec_501 c of the code contributions to your organization are not deductible under sec_170 of the code if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47630w the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we '11 forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top ofthis letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it ifyou agree letter rev catalog number 47630w if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 47630w
